COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 THE STATE OF TEXAS,                                         No. 08-14-00198-CR
                                              §
                        Appellant,                               Appeal from
                                              §
 v.                                                       County Court at Law No. 3
                                              §
 CALEB ANTHONY CONSTANCIO-                               of Williamson County, Texas
 TOLEDO,                                      §
                                                              (TC # 14-02574-1)
                        Appellee.             §

                                      JUDGMENT

       The Court has considered this cause on The State=s motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed, in accordance with the opinion of

this Court. We therefore dismiss the appeal. We further order that this decision be certified

below for observance.

       IT IS SO ORDERED THIS 4TH DAY OF NOVEMBER, 2015.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.